                                                                                     RECEIVED
PROB JlB
(4/17)
                                                                                         NOV 14 2018
                               United States District Court
                                                                                       AT~ 'f ' '2-(, f M
                                        for                        WILLIAM T. WALSH
                                                                        CLERK
                              District of New Jersey
           Request for Modifying the Conditions or Term of Supervision
                          with Consent of the Offender
                            (Probation Form 49, Waiver of Hearing is Attached)

Name of Offender: David Hankerson                                                      Cr.: 16-00188-001
                                                                                      PACTS#: 2321963

Name of Sentencing Judicial Officer:    THE HONORABLE PETER G. SHERIDAN
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 11/09/2017

Original Offense:   Count I: l 8:922G - Unlawful Transport Of Fireanns

Original Sentence: 15 months imprisonment, 36 months supervised release

Special Conditions: Substance Abuse Testing, Drug Treatment, Mental Health Treatment, Life Skills
Counseling, Reentry Center-Full-Time, Motor Vehicle Compliance

TyPe of Supervision: Supervised Release                        Date Supervision Commenced: 05/31/2018

                                   PETITIONING THE COURT

r    To extend the tenn of supervision for _ _ years, for a total term of _ _ years.

P"   To modify the conditions of supervision as follows:

        RESIDENTIAL REENTRY CENTER PLACEMENT (6 months WITH weekend
        privileges)

        You must reside for a period of 6 months in a community corrections center, halfway house or
        similar residential facility and must observe all the rules of that facility; no payment required.

                                                CAUSE

At the. time of sentencing, Your Honor ordered, as a special condition of his supervised release, that
Hanke.rson reside at the halfway house for 12 months. At this time, we are requesting this condition be
modified to six months. While at the halfway house, Hankerson secured full-time employment at
Shoprite, attends treatment as scheduled and complaint with the conditions of supervised release.




                                                                 By: Amy J. Capo
                                                                     U.S. Probatio
                                                                 Date: 11/09/2018
                                                                                 })Job l 2B - page 2
                                                                                  David Hankerson



THE COURT ORDERS:

D The Extension of Supervision as Noted Above
~ The Modification of Conditions as Noted Above (as recommended by the Probation Office)
D NoAction
D Other


                                                            Signature of Judicial dmcer
PROB4t
(4111)
                         UNITED STATES DISTRICT COURT
                                          FOR THE
                                   DISTRICT OF NEW JERSEY

                             Waiver of Hearing to Modify Condfd~us
                 of Pr0.bation/Supervlsed Release or Extend Term of $uptmslon

        I have been advised an.d understand that I 81D ~dtled by Jaw to a hearing and assistance c,f
counsel before any unfavorable change may be a.de m my ··Conditions of 'Piobadoli .and. Superyj~·
Rel~or: my period of supervision b•g extended. By " ~ _ o f counsel," I underatancf tbat I have
di~ ript to be-·iepl'aented a1t .the, bearing by counsel ofiny own choosiOI: if I ani:.able to tetain counsel~ I
also· imd•and Uiat I have the riaht to l'CCN-' the court to· appolnt ~ to represent me at such a
         at
hearinl DO cost to myself if J...-:nc,t able IO main CO~ of my OWD choosiq.
    ·1 f:terel,y -voluntarily waive my statuto.ry right to a hearing and lO aiSiitance c,f ~µnnl •. J also
~ to  the following ·Q>diftcation of·my Conditions r,f Piobation and· Supervi$ed Release or to the
~osed e,d~iqQ of my term of SQpervision:

n    To extend the.ienn of supervision for _ _ years, for a total term of _years.

P-i To modify the conditions ofsupervision as follows:
         RE$1DENTIAL REENTRY CENTER PLACEMENT (6 months WITH weekend
         privileges)

         You must reside .for a .P~d of 6 months ·in a ~mmunity corrections cent~, .halfway house or
         similar residential .facility ,Bild musi obserye ..ii tb.e .rules of that Bl~Hlty. Y~u will be· elig11>Je for
         weekend privileges; no p,ymcnt required.




                                           ll--1-1~
                                                Date
